Citation Nr: 1534926	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-07 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for lumbar spine intervertebral disc syndrome (IVDS) and degenerative arthritis (low back disability) with sciatica of the right lower extremity, rated 20 percent disabling prior to February 5, 2015, and 40 percent from that date, and radiculopathy of the left lower extremity, rated 40 percent disabling from February 5, 2015.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and F.G. 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that, in pertinent part, granted service connection for lumbar spine IVDS with degenerative arthritis, rated 20 percent disabling, with sciatica of the right lower extremity, rated 20 percent disabling, effective July 31, 2008.  A March 2015 rating decision granted service connection for radiculopathy of the left lower extremity secondary to the service-connected low back disability, rated 40 percent disabling, effective February 5, 2015.  An April 2015 supplemental statement of the case (SSOC) increased the rating for sciatica of the right lower extremity to 40 percent, effective February 5, 2015.  Entitlement to a TDIU rating was raised by the record in association with his claims for increased ratings for his low back disability and associated sciatica of his right lower extremity.  

In July 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  Since that time, the Veteran has appointed the attorney named above as his representative.  The claims on appeal were remanded by the Board in September 2014 for additional development.  The Board has recharacterized the issues to more accurately reflect the nature of the increased rating claim.  Accordingly, the total picture of the Veteran's low back disability will be discussed herein. 


FINDINGS OF FACT

1. The Veteran's lumbar spine disability is not shown to have been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes of IVDS prior to February 5, 2015.

2. The Veteran's lumbar spine disability is reasonably shown to be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, but not ankylosis, since February 5, 2015.

3. The Veteran's sciatica of the right lower extremity due to the lumbar spine disability is not shown to have been manifested by more than moderate symptomatology prior to February 5, 2015, and has not been manifested by more than moderately severe symptomatology since that date.

4. The Veteran's lumbar spine is reasonably shown to have been manifested by radiculopathy of the left lower extremity from July 31, 2008; the left lower extremity radiculopathy was manifested by no more than mild symptomatology prior to February 5, 2015. 

5. The Veteran's radiculopathy of the left lower extremity has not been shown to be manifested by more than moderately severe symptomatology since February 5, 2015. 

6. The Veteran's service-connected lumbar spine disability has not been shown to be of such severity as to preclude his participation in any substantially gainful employment.



CONCLUSIONS OF LAW

1.  An initial rating in excess of 20 percent for orthopedic manifestations of the Veteran's lumbar spine disability prior to February 5, 2015, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).

2. A 40 percent rating, but no higher, for orthopedic manifestations of the Veteran's lumbar spine disability is warranted from February 5, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2014).

3. Initial ratings in excess of 20 percent for sciatica of the right lower extremity prior to February 5, 2015, and in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4. A 10 percent rating, but no higher, for radiculopathy of the left lower extremity, as a neurologic abnormality associated with the Veteran's service-connected lumbar spine disability, is warranted from July 31, 2008 to February 4, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code 8520 (2014).

5. A rating in excess of 40 percent for radiculopathy of the left lower extremity from February 5, 2015, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

6. A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2008 letter provided notice on the "downstream" issues of disability ratings and effective dates prior to the initial March 2009 rating decision was issued.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's post-service treatment records has been completed.  In connection with this claim, VA examinations were performed in March 2009 and February 2015.  The Board finds the examinations are adequate for rating purposes.  Both examiners obtained a reported history from the Veteran and conducted thorough examinations, which included range of motion findings.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the Veteran's testimony reflects knowledge of the elements necessary to substantiate his claims.  His representative asked thorough questions to ascertain the nature of his low back disability.  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

For these reasons, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The RO has assigned a 20 percent rating for the Veteran's service-connected lumbar spine disability under the provisions of Diagnostic Codes 5242 and 5243 during the period on appeal.  The RO has rated his service-connected sciatica of the right lower extremity under the provisions of Diagnostic Code 8520 during the period on appeal.  Prior to February 5, 2015, the date of a VA examination, a 20 percent rating was assigned.  From that date, a 40 percent rating has been assigned.  A 40 percent rating for radiculopathy of the left lower extremity associated with the lumbar spine disability has also been assigned from that date under Diagnostic Code 8520.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  The Board notes that because an effective date of July 31, 2008, was granted for the award of service connection for the Veteran's lumbar spine disability and associated sciatica of the right lower extremity, the Board will evaluate medical evidence from that date.  

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id., Note (1).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note (2).  Each range of motion measurement should be rounded to the nearest five degrees.  Id., Note (4).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for inquiry of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the virtual files.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In a December 2005 application for TDIU, the Veteran indicated a neck disability caused him to become too disabled to work in October 2002.  He noted he ran his own maintenance business between September 1990 and October 2002.  In April 2006, he submitted receipts showing he had performed repair services for individuals as late as August 2005.

An April 2008 VA primary care note indicates the Veteran complained of low back pain.  He reported standing for more than 10 minutes caused pressure and pain.  He rated the pain as 10/10.  Arthritis was diagnosed, and the nurse practitioner noted he had a burning sensation in his feet.  An August 2008 VA treatment note indicates the Veteran had spasms of the trapezius muscles on examination.  

A September 2008 private treatment note indicates the Veteran complained of neuropathic pain in his feet.  Peripheral neuropathy, likely associated with his lower extremity weakness was assessed; an etiology opinion was not noted.  

The Veteran underwent a VA spine examination in March 2009.  He reported his back disability caused stiffness, muscle spasms, and constant low back pain that traveled to his feet.  He described the pain level as 10/10 and said it was relieved by hydrocodone and muscle spasms.  He did not have numbness, loss of bladder control, or loss of bowel control.  He reported the symptoms of the spasms radiated to his arms and hands.  He reported his back disability had not resulted in any incapacitation.  He reported it prevented him from working or exerting himself for any length of time.  On examination, his posture was within normal limits, and his gait was antalgic.  He did not require any assisting device for ambulation.  Examination revealed evidence of radiating pain to the right leg on movement.  Bilateral muscle spasm was present.  There was tenderness bilaterally.  A straight-leg raising test was positive on the right and left.  There was no ankylosis of the lumbar spine.  On range of motion testing, flexion was 0 to 45 degrees, with pain beginning at that point.  Extension was to 10 degrees with pain beginning at that point.  Right and left lateral flexion were to 15 degrees, with pain beginning at those points.  Right and left lateral rotation were to 20 degrees, with pain beginning at those points.  The examiner indicated there was no additional limitation in degree of motion after repetitive use, but noted pain additionally limited the joint function of the spine following repetitive use.  An inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were signs of lumbar IVDS.  There was no lumbosacral motor weakness.  There were sensory deficits of the right lateral thigh, right front leg, right medial leg, right lateral leg, right dorsal foot, and right lateral foot, right back of the thigh, right lateral leg, and right lateral foot.  Reflex testing of the right and left lower extremities revealed a knee jerk of 1+ and ankle jerk of 1+.  The examiner noted the most likely affected peripheral nerve was the sciatic nerve.  He also opined the IVDS caused erectile dysfunction, but not bowel dysfunction or bladder dysfunction.  IVDS with degenerative arthritic changes involving the right sciatic nerve with erectile dysfunction was diagnosed.  The examiner opined the Veteran's back disability moderately affected his occupation and daily activity. 

A March 2009 VA primary care note indicates the Veteran complained of back pain that radiated into his legs.  He reported he needed to undergo lumbar spine surgery for spinal stenosis.  He complained of low back pain again in May 2009, February 2010, April 2010, and September 2010.  The May 2009 note indicates he denied neuropathy, numbness, and tingling.  A May 2009 X-ray showed congenital canal narrowing without focal disc space narrowing.  The April 2010 and September 2010 notes indicate he had increased lumbar spine tissue texture on examination.  Straight-leg raise and heel/toe tests were negative.  His gait was slightly antalgic.    

In his May 2009 notice of disagreement, the Veteran contended he was entitled to increased ratings for his service-connected low back disability and sciatica.  He asserted back pain significantly affected his range of motion and restricted his activity.  He said he endured daily pain and suffering because of his disabilities.   

In his February 2010 substantive appeal, the Veteran asserted his disabilities caused constant pain that functionally impaired his daily activity.  He said he was too disabled to work.  

A July 2010 private consultation report notes the Veteran complained of a chronic difficulty with walking and muscle weakness.  He also complained of arthritic type pain; the location was not noted.  Chronic bilateral lower extremity weakness was diagnosed.  A June 2011 treatment note indicates he sought treatment for a bilateral quadriceps tendon rupture caused by stepping and falling into a small hole.  He reported he walked slowly secondary to chronic bilateral lower extremity weakness and imbalance.  The physician noted he had bilateral lower extremity weakness, but that it had not changed recently.  Sciatica was not noted to be the cause of the weakness.  There was pitting edema on examination of the ankles.  On neurologic evaluation, which the physician noted was nonfocal, he moved all extremities equally.  A January 2012 private treatment note indicates he complained of back and right flank pain.  A March 2012 note indicated he had full range of motion in all joints.  

May 2012 and November 2012 VA treatment notes indicate the Veteran complained of pain in his low back and lower extremities.  A November 2012 X-ray showed progressive vascular calcifications of abdominal aorta extending into the iliac vasculature.  He complained of back pain again in February 2013 and July 2013.  The July 2013 note indicates he sought treatment at the emergency department for back and foot pain the day prior.  He was prescribed pain medication and medication for neuropathy.  A September 2013 nursing note indicates the Veteran reported his low back pain radiated into the bilateral lower extremities, causing him to fall or stumble at times.  He said the pain became so unbearable at times that it overrode his mood and behavior.  On November 2013 and May 2014 evaluations, his spine had limited mobility in all directions.  He was tender over the lumbar spine.  The physician noted he walked slowly and stiffly with a cane.  The May 2014 treatment note indicates a diabetic foot examination demonstrated sensory loss.  November 2013 and June 2014 vascular surgery consultation notes indicate the Veteran was using a cane for ambulation secondary to back and knee pain.  No extremity weakness was observed.  A June 2014 podiatry consultation note shows that diabetic neuropathy was diagnosed after he reported occasional numbness and tingling in both feet and hands.  

At the July 2014 Board hearing, the Veteran testified he had constant back pain that traveled to his legs.  He rated the pain as 9 out of 10, but indicated he had flare ups of more severe pain.  The pain, he asserted, prevented him from walking sometimes.  He also said it could be difficult to get out of bed at times because his body seemed to go limp.  He said uncontrolled spasms affected his ability to perform daily activities.  He said he had not worked for 30 to 40 years.  F.G. testified she cares for the Veteran and needed to help him get out of bed, bath, prepare meals, and drive to appointments.  She asserted his back and leg disabilities prevented him from participating in any physical activities.  She also noted he could not walk long distances or clean the house.  

An August 2014 VA emergency department note indicates the Veteran complained of low back and bilateral lower extremity pain.  An August 2014 VA primary care note indicates the Veteran complained of back pain and requested an updated X-ray of his back.  The physician noted a 2012 X-ray demonstrated mild DJD and no radicular or saddle symptoms.  On evaluation, his spine had limited mobility in all directions and was tender.  He walked slowly with a cane.  An August 2014 X-ray demonstrated progressive intervertebral narrowing with mild degenerative retrolisthesis and reactive facet arthropathy.  Mild degenerative intervertebral narrowing at L4-L5 was also shown.  Mild to moderate lower lumbar degenerative disease was diagnosed.  A September 2014 nursing note indicates he complained of back pain and spasms.  He indicated the pain did not radiate.  A September 2014 physical therapy note indicates he reported could not perform exercises because of his back disability.  The physical therapist noted he had noted weakness in his left leg, but his VA treatment records from the period indicate he had a thalamic stroke in September 2014 that caused left-sided weakness.  An October 2014 pre-anesthetic evaluation notes he had back pain and neuropathy.  It was specified he had diabetic neuropathy to both feet and fingers.  An October 2014 neurology consultation note indicates muscle strength testing was normal.  His sensory was intact to pinprick, temperature, vibration, and proprioception.  His reflexes were normal.  He had a normal stance and normal stride.  He reported diffuse pain without localization to his treatment provider in October 2014 and December 2014.  His spine had limited mobility in all directions and was tender.  He walked slowly and stiffly with a rolling walker, but not a hemiparetic gait.  The December 2014 note indicates he fell the day prior due to his back disability and sought treatment at a local emergency room.  

On February 2015 VA examination, lumbar spine sprain with IVDS involving both sciatic nerves was diagnosed.  The Veteran reported his lumbar spine disability had increased in severity.  He reported experiencing flare-ups that are very painful, limit his range of motion, and cause muscle spasms.  On range of motion testing, flexion was 0 to 40 degrees, with pain beginning at 30 degrees.  Extension was to 10 degrees with pain beginning at that point.  Right and left lateral flexion were to 10 degrees with pain beginning at that point.  Right and left lateral rotation were to 15 degrees with pain beginning at 10 degrees.  He did not have additional limitation of motion following repetitive testing.  The examiner opined the pain caused by flare-ups limits the range of motion by an additional 10 degrees in all planes of motion.  The examiner noted the Veteran's disability caused less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was not tenderness to palpation, but he did have guarding or muscle spasm of the thoracolumbar spine.  It did not result in abnormal gait or spinal contour.  The muscle strength of the Veteran's hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were rated as 4/5, which correlates with a description of active movement against some resistance.  There was no muscle atrophy.  A reflex exam of the right Veteran's knees and ankles revealed they were 1+, which correlates with a description of hypoactive.  On sensory examination, the Veterans sensation to light tight on his upper anterior thighs and thighs/knees was decreased.  It was absent in his lower legs/ankles and feet/toes.  He was unable to perform a straight-leg raising test.  The examiner indicated the Veteran had radiculopathy of the lower extremities and found he had a moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness.  He did not have any other signs or symptoms of radiculopathy.  Overall, he found the severity of the radiculopathy, which involved both sciatic nerve roots was severe.  He found the Veteran did not have any other neurologic abnormalities or findings related to his back disability.  He indicated the Veteran does have IVDS and that he had incapacitating episodes totalling at least six weeks of duration of during the prior 12 months.  He also indicated the Veteran used a walker to assist with ambulation.  The examiner opined the Veteran's ability to work is severely impaired.    

The Veteran submitted an application for TDIU in March 2015.  He indicated he last worked full-time and became too disabled to work in 2000.  He noted he was a maintenance technician at that time.  The form directs veterans to provide an employment history for the last five years that he or she worked.  The Veteran marked this section "none."  He indicated he had completed four years of college.  He asserted his service-connected radiculopathy of the lower extremities and low back disability prevented him from sitting and standing.  He noted he walked with a cane.  

As noted, a March 2015 rating decision granted service connection for radiculopathy of the left lower extremity, rated 40 percent disabling, effective February 5, 2015.  An April 2015 rating decision increased the rating for sciatica of the right lower extremity to 40 percent, effective February 5, 2015. 

In April 2015, the Veteran submitted another application for TDIU without providing the requested employment history.  

In an April 2015 letter, VA requested that the Veteran provide his employment history, including the name and addresses of his employers, from 1995 to 2000.  He did not respond.  

In an April 2015 letter, the Veteran's treating VA physician opined he was unable to be employed for any occupation due to his heart condition.

Period Prior to February 5, 2015

Orthopedic manifestations of the lumbar spine disability

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability more nearly approximates the criteria for a disability rating in excess of 20 percent prior to February 5, 2015.  

The record does not support a rating in excess of 20 percent for the orthopedic manifestations of the lumbar spine disability prior to February 5, 2015 because prior to then, it is not shown to have been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, ankylosis, or by incapacitating episodes.  On March 2009 VA examination, there was no ankylosis of the spine.  On range of motion testing, his flexion was from 0 to 45 degrees.  He reported his back disability had not resulted in any incapacitation.   The examiner opined the Veteran's back disability moderately affected his daily activity and occupation.  While VA treatment records indicated his spine had limited mobility in all directions during this period, they did not provide range-of-motion findings or indicate his flexion was limited to 30 degrees or less.  Therefore, prior to February 5, 2015, a rating in excess of 20 percent for the orthopedic manifestations of the Veteran's thoracolumbar spine disability is not warranted. 

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating during this period.  While the March 2009 VA examiner noted lumbosacral motion at this time was accompanied by objective pain, which additionally limited the joint function of the spine after repetitive use, the motion was not reduced after repetitive testing, thereby still not demonstrating the limitation of flexion required for increased compensation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding pain in and of itself that does not result in additional functional loss does not warrant a higher rating).  There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating in excess of 20 percent prior to February 5, 2015.

Sciatica of the right lower extremity

The Board also finds that the preponderance of the evidence is against a finding that the Veteran's sciatica of the right lower extremity more nearly approximates the criteria for a disability rating in excess of 20 percent prior to February 5, 2015.

The record does not support a rating in excess of 20 percent for sciatica of the right lower extremity prior to February 5, 2015, as there is no evidence of moderately severe or severe symptoms prior to then.  During this period, the Veteran reported his sciatica was manifested by pain, numbness and weakness, causing him to fall at times.  However, the objective medical evidence did not show his symptoms were moderately severe or severe in nature.  On March 2009 examination, the Veteran's gait was antalgic, but he did not require any assisting device for ambulation.  Reflex examination of the right knee and ankle showed they were hypoactive.  A sensory examination revealed sensory deficits of the right lateral thigh, right front leg, right medial leg, right lateral leg, right dorsal foot, and right lateral foot.  A straight-leg raising test of the right leg was positive.  The examiner did not specifically describe the severity of the sciatica, but found the Veteran's back disability moderately affected his daily activity and ability to work.  VA treatment records show the Veteran continued to occasionally complain of pain and weakness.  June 2011and September 2013 treatment notes indicate he had bilateral lower extremity weakness that caused him to lose his balance and fall, but November 2013 and June 2014 notes indicate no extremity weakness was observed even though he used a cane to ambulate.  At the July 2014 Board hearing, he testified severe back pain traveling to his legs prevented him from walking at times.  F.G. testified she cares for the Veteran because his back and leg disabilities prevented him from participating in any physical activities.  A VA physical therapist noted the Veteran had noted weakness in his left leg in September 2014, but did not indicate there was right leg weakness.   On October 2014 neurological evaluation, the Veteran's reflexes, muscle strength, and sensation were normal.  A December 2014 note indicates he fell due to his back disability, but does not suggest his sciatica caused the fall. These findings do not more nearly approximate the next higher, moderately severe, rating for incomplete paralysis of the sciatic nerve of the right lower extremity.  The evidence does not show or suggest a disability picture more nearly approximating severe incomplete paralysis or complete paralysis of the right lower extremity. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's sciatica of the right lower extremity more nearly approximates the criteria for a disability rating in excess of 20 percent prior February 5, 2015.

Radiculopathy of the left lower extremity

The competent evidence of record reasonably shows the Veteran's radiculopathy of the left lower extremity manifested prior to the effective date of service connection for his low back disability, July 31, 2008.  In April 2008, he complained of a burning sensation in his feet.  A September 2008 private treatment note indicates he complained of neuropathic pain in his feet.  On March 2009 VA examination, a neurological abnormality of the left lower extremity was not diagnosed, but he reported his back pain traveled to his feet and reflex testing of the left knee and ankle showed they were hypoactive.  A straight-leg raising test was positive on the left.  And as noted above, he occasionally complained of bilateral lower extremity pain and weakness during this period.  As a layperson, the Veteran is competent to describe the symptoms he experiences, and the Board finds no reason to question the credibility of his reported symptoms prior to February 5, 2015.  Granting the Veteran the benefit of the doubt, the Board finds that the Veteran's reported left leg pain and weakness are mild in nature and consistent with mild incomplete paralysis of the sciatic nerve secondary his service-connected lumbar spine disability.  The effective date is therefore the date of claim of service connection for his low back disability, July 31, 2008, as it was later than the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A 10 percent rating for mild radiculopathy of the left lower extremity is, therefore, warranted from July 31, 2008 to February 4, 2015.

The preponderance of the evidence is against a finding that the Veteran's radiculopathy of the left lower extremity more nearly approximates the criteria for a disability rating in excess of 10 percent prior to February 5, 2015.

The record does not support a rating in excess of 10 percent for radiculopathy of the left lower extremity prior to February 5, 2015, as there is no evidence of moderate, moderately severe or severe symptoms prior to then.  During this period, the Veteran reported his radiculopathy was manifested by pain, numbness and weakness, causing him to fall at times.  However, the objective medical evidence did not show his symptoms were more than mild in nature during this period.  Notably, on March 2009 examination, the Veteran's gait was antalgic, but he did not require any assisting device for ambulation.  Sensory deficits of the left lower extremity were not noted.  VA treatment records show the Veteran continued to occasionally complain of pain and weakness in his lower extremities, but such symptoms were not specifically attributed to radiculopathy of the left lower extremity during this period.  A VA physical therapist noted the Veteran had noted weakness in his left leg in September 2014, but did not relate such weakness to his service-connected lumbar spine disability.  Notably his treatment records indicate he had left-sided weakness due to a September 2014 stroke.  On October 2014 neurological evaluation, the Veteran's reflexes, muscle strength, and sensation were normal.  A December 2014 note indicates he fell due to his back disability, but does not suggest his radiculopathy of the left lower extremity caused the fall.  Accordingly, prior to February 5, 2015, the Veteran's objective neurological symptoms of the left lower extremity were mostly sensory in nature.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's radiculopathy of the left lower extremity more nearly approximates the criteria for a disability rating in excess of 10 percent prior February 5, 2015.

Period beginning February 5, 2015

Orthopedic manifestations of the lumbar spine disability

Based on the evidence of record, the Board finds that a 40 percent rating, and no higher, is warranted for the Veteran's low back disability from February 5, 2015.  On February 2015 VA examination, the Veteran's flexion was limited to 40 degrees, but the examiner opined the Veteran's reported flare-ups of pain limit the range of motion by an additional 10 degrees in all planes of motion.  Therefore, considering functional limitation due to pain and DeLuca, flexion was limited to 30 degrees, according to the examiner.  For these reasons, the Board finds a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less from February 5, 2015.  

The Board finds that the record does not show the Veteran's lumbar spine disability manifested symptoms warranting a rating in excess of 40 percent from February 5, 2015.  The evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  Furthermore, while there is evidence of incapacitating episodes of IVDS to warrant a 60 percent rating under Diagnostic Code 5243, rating the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine results in a higher evaluation when all disabilities are combined during this period.  Accordingly, a higher rating under Diagnostic Code 5243 is not warranted.

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating during this period.  While the examiner indicated the Veteran had less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/weight-bearing, there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating excess of 40 percent from February 5, 2015.

Sciatica of the right lower extremity and radiculopathy of the left lower extremity

Based on the evidence, the Board concludes that the preponderance of the evidence is against a finding that ratings in excess of 40 percent for the Veteran's sciatica of the right lower extremity and radiculopathy of the left lower extremity are warranted from February 5, 2015.  

The February 2015 examiner indicated the Veteran had radiculopathy of the lower extremities and found he had a moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness.  There was no muscle atrophy, and he did not have any other signs or symptoms of radiculopathy.  Overall, the examiner found the severity of the radiculopathy, which involved both sciatic nerve roots, was severe.  As there is not marked muscular atrophy and complete paralysis of the sciatic nerve, the Board concludes that the preponderance of the evidence is against a finding that the manifestations of the Veteran's sciatica of the right lower extremity and radiculopathy of the left lower extremity more nearly approximate the criteria for disability ratings in excess of 40 from February 5, 2015.

The Board recognizes the Veteran's and F.G.'s general assertions that he is entitled to higher ratings for his service-connected lumbar spine disability and its neurological manifestations during the period on appeal, and higher ratings have been granted, as discussed above.  Regardless, the evidence of record does not demonstrate that the Veteran or F.G. have the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  


Extraschedular Considerations

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's service-connected low back disability and neurological manifestations 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's low back disability is manifested by pain, weakness, limited mobility, and bilateral lower extremity pain, weakness, and numbness.  The rating schedule contemplates such symptomatology.  His low back disability does not present an exceptional disability picture; the manifestations of (and effects on daily living from) the low back disability, including limitation of motion and mobility, are addressed by the rating schedule.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  It has not been shown his service-connected low back disability, sciatica of the right lower extremity, or radiculopathy of the left lower extremity have required frequent periods of hospitalization.  Thus, the Board finds that he does not experience any symptomatology with regard to his low back disability that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is accordingly not required.

TDIU

In the September 2014 remand, the Board found the Veteran had raised the issue of entitlement to a TDIU rating in association with his claims for increased ratings for his service-connected low back disability and associated neurological abnormalities. 
When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or disabilities that have not been service connected.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15; see also 38 C.F.R. § 3.340(a) (providing that to establish entitlement to a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran's sole service-connected disabilities are related to his lumbar spine:  orthopedic manifestations are rated 20 percent disabling prior to February 5, 2015, and 40 percent from that date; sciatica of the right lower extremity is rated 20 percent disabling prior to February 5, 2015, and 40 percent from that date; and radiculopathy of the left lower extremity is rated 10 percent disabling prior to February 5, 2015, and 40 percent from that date.  His combined disability rating is 40 percent prior to February 5, 2015, and 80 percent from that date.  The 80 percent rating effective February 5, 2015 meets the preliminary percentage criteria of 38 C.F.R. § 4.16(a); prior to that date, TDIU will be considered under the provisions of 38 C.F.R. § 4.16(b).  

In his recent claim for unemployability benefits, the Veteran reported that he had completed a college level education; however, in a 2005 TDIU application, he reported he had only completed one year of college.  The record also indicates that he has experience as a maintenance technician for home and automotive systems.  During his hearing before the undersigned, he testified that he had not worked full-time in 30 or 40 years.    

The preponderance of the evidence is against a finding that the Veteran has been unemployable due solely to his service-connected lumbar spine disability, sciatica of the right lower extremity and radiculopathy of the left lower extremity at any time during the appeal.  The March 2009 VA examiner found the Veteran's lumbar spine disability only moderately affected his occupation and daily activity.  In other words, it did not preclude employment.  The February 2015 VA examiner opined the Veteran's lumbar spine disability severely impaired his ability to work, but did not indicate it precluded substantially gainful occupation.  Notably, his VA treatment provider opined he was unable to work, but due to a nonservice-connected heart condition, not his service-connected low back disability.  

While it is clear that his service-connected lumbar spine disability impacts his employability, the level of impact is not tantamount to outright preclusion of what could be considered substantially gainful employment.  As discussed, the ratings for his service-connected lumbar spine disability and its neurological manifestations contemplate the manifested symptomatology.  

Based on detailed review of the foregoing evidence, the Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience.  As noted, it must be demonstrated that that the Veteran is unable to secure or follow a substantial gainful occupation.  In addressing this question, it must be determined whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.   In this case, the evidence shows that he had some limitation due to his service-connected disabilities.  This is recognized by the ratings assigned during the appeal.   The evidence, however, does not show that his service-connected disabilities prevented all forms of gainful occupation.   

The Board recognizes the Veteran's assertions that his service-connected low back disability prevents him from working, but the inconsistencies provided in separate TDIU applications and the testimony provided during the July 2014 Board hearing undermine the credibility of the Veteran.  Notably, in a December 2005 application for TDIU, he asserted a neck disability prevented him from working since October 2002 and that he had worked in maintenance for one employer from 1990 to 2002.  However, he later submitted receipts showing he was receiving payments for his repair work on various systems, including automobile repairs, air conditioning repairs, and various home appliance repairs as late as August 2005.  At the July 2014 Board hearing, he indicated he had not worked in at least 30 years.  In addition, he has variously reported completion of one year of college and four years of college.  

Notably, the Veteran did not respond to VA's April 2015 request for additional information regarding his employment history.  This information could have proven important in resolving his TDIU claim.  The duty to assist is a two-way street.  If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In sum, the competent and credible evidence of record shows the Veteran's service-connected lumbar spine disability does not preclude substantially gainful employment.  While the disability clearly affects his employability, the impact is reflected in the combined rating.  The evidence suggests that the Veteran's employment history includes work which has provided him with a variety of skills and abilities.  In addition, he has completed some college, and may hold a college degree, so his educational background suggests he is not limited to solely physical occupations.  In addition, his treating physician has attributed his unemployability to a nonservice connected heart condition, and VA providers have not found that he is totally unable to work due to his service-connected back disability.  For these reasons and bases, the preponderance of the evidence is against this claim of entitlement to a TDIU rating.  Thus, entitlement to a TDIU rating due solely to his service-connected lumbar spine disability with sciatica of the right lower extremity and radiculopathy of the left lower extremity is not warranted at any time during the period on appeal.



ORDER


A disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to February 5, 2015, is denied.

A 40 percent rating, but no higher, is granted for the service-connected lumbar spine disability from February 5, 2015, subject to the law and regulations governing the payment of monetary benefits.

A 10 percent rating, but no higher, is granted for radiculopathy of the left lower extremity from July 31, 2008 to February 5, 2015, subject to the law and regulations governing the payment of monetary benefits; a rating in excess of 40 percent from that date is denied.

A disability rating in excess of 20 percent for the service-connected sciatica of the right lower extremity prior to February 5, 2015, and in excess of 40 percent from that date is denied.

Entitlement to TDIU is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


